     Case 4:18-cv-01550 Document 18 Filed on 06/01/20 in TXSD Page 1 of 20
                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                                                                                         June 01, 2020
                                                                                      David J. Bradley, Clerk
                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

JOHNETTA PALLADINA,                          §
                                             §
                      Plaintiff,             §
                                             §
v.                                           §              Case No. 4:18-CV-1550
                                             §
ANDREW SAUL,1                                §
                                             §
                      Defendant.             §

                     MEMORANDUM AND ORDER
             ON CROSS-MOTIONS FOR SUMMARY JUDGMENT

       Plaintiff Johnetta Palladina (“Plaintiff”) filed this suit seeking review of the

denial of disability and disability insurance benefits under Title II of the Social

Security Act (“the Act”). ECF No. 1.2 The Parties filed cross-motions for summary

judgment. ECF Nos. 15, 17. Based on the briefing and the record, the Court

GRANTS        Plaintiff’s    motion      and     DENIES       Defendant      Andrew         Saul’s

(“Commissioner”) motion.




1
 The suit was originally filed against Nancy A. Berryhill, the then-Acting Commissioner of the
Social Security Administration. Pursuant to Federal Rule of Civil Procedure 25(d), Andrew Saul
has been automatically substituted as Defendant.
2
 On July 8, 2019, the case was transferred to this Court to conduct all proceedings pursuant to 28
U.S.C. § 636(c). ECF No. 13.
     Case 4:18-cv-01550 Document 18 Filed on 06/01/20 in TXSD Page 2 of 20




    I.      BACKGROUND

         Plaintiff is a 41-year-old woman who served in the army as a truck driver for

three years. R. 132, 223. She was deployed to Iraq from 2007 to 2008, where she

suffered a traumatic brain injury (“TBI”) from a blast that hit a nearby building.

R. 796. Plaintiff also suffers from posttraumatic stress disorder (“PTSD”), major

depressive disorder, and bipolar disorder. R. 3352-55.

         On December 14, 2016, Plaintiff filed an application under Title II, seeking

benefits beginning on October 28, 20083 based on depression, TBI, insomnia, sexual

trauma, drug abuse, migraines, and PTSD. R. 132-133, 206.4 On March 22, 2017,

the Commissioner denied her claims under Title II. R. 151. Plaintiff requested

reconsideration and the Commissioner again denied her claims. R. 156. On July 3,

2017, Plaintiff requested a hearing before an Administrative Law Judge (“ALJ”).

R. 159. ALJ Robert Burdette conducted a hearing on October 26, 2017. R. 30-51.

Thomas King, a vocational expert (“VE”), testified at the hearing. R. 48-50. Plaintiff




3
  At the administrative hearing, Plaintiff’s attorney amended the alleged onset date to August 7,
2013—the day after an unfavorable decision on Plaintiff’s previous application for benefits. R. 34-
35. However, the ALJ maintained October 28, 2008 as Plaintiff’s alleged onset date throughout
his decision. R. 15, 17, 26.
4
  The relevant time period is October 28, 2008—Plaintiff’s alleged onset date—through September
30, 2015—Plaintiff’s last insured date. R. 15. The Court will consider medical evidence outside
this period to the extent it demonstrates whether Plaintiff was under a disability during the relevant
time frame. See Williams v. Colvin, 575 F. App’x 350, 354 (5th Cir. 2014); Loza v. Apfel, 219 F.3d
378, 396 (5th Cir. 2000).
                                                  2
     Case 4:18-cv-01550 Document 18 Filed on 06/01/20 in TXSD Page 3 of 20




also testified. R. 34-48. On November 30, 2017, the ALJ denied Plaintiff’s

application for benefits.5 R. 15-26.

       On January 24, 2018, Plaintiff requested the Appeals Council to review the

ALJ’s decision. R. 204. On March 6, 2018, the Appeals Council denied Plaintiff’s

request for review. R. 1-5; see Sims v. Apfel, 530 U.S. 103, 106 (2000) (explaining

that when the Appeals Council denies the request for review, the ALJ’s opinion

becomes the final decision).

       On May 11, 2018, Plaintiff filed this civil action. ECF No. 1. In this appeal,

Plaintiff asserts that the ALJ erred in evaluating the requirements of Listing 12.04

for depressive, bipolar, and related disorders. ECF No. 16 at 7-9.




5
  An ALJ must follow five steps in determining whether a claimant is disabled. 20 C.F.R.
§ 416.920(a)(4). The ALJ here determined Plaintiff was not disabled at Step Five. At Step One,
the ALJ found that Plaintiff had not engaged in substantial gainful activity during the relevant time
period. R. 17. At Step Two, the ALJ found Plaintiff has the following medically determinable and
severe impairments: degenerative disc disease, bipolar disorder, PTSD, major depressive disorder,
and insomnia. R. 17. The ALJ also found that Plaintiff was obese and had hypertension, but that
these impairments were not severe. R. 17. At Step Three, the ALJ found Plaintiff’s impairments
or combination of impairments do not rise to the level of severity of impairments in the listings
associated with depressive, bipolar, and related disorders (Listing 12.04) or trauma and stressor-
related disorders (Listing 12.15). R. 18-19. The ALJ found Plaintiff has the Residual Functional
Capacity (“RFC”) to perform light work, particularly that Plaintiff can lift and carry 20 pounds
occasionally and 10 pounds frequently; stand, walk, or sit for six hours in an eight-hour workday;
and occasionally stoop, kneel, crouch, and crawl. R. 19. However, Plaintiff cannot climb ropes,
ladders, or scaffolds. R. 19. Additionally, Plaintiff is limited to performing work with simple
instructions and can tolerate only occasional interaction with the public and co-workers. R. 19. At
Step Four, the ALJ found that Plaintiff is not capable of performing her past relevant work as a
truck driver. R. 25. However, at Step Five, the ALJ found that there are jobs that exist in significant
numbers in the national economy that Plaintiff could perform, such as office helper, shipping
weigher, and photocopy operator, and therefore Plaintiff is not disabled as defined under the Act.
R. 26.
                                                  3
       Case 4:18-cv-01550 Document 18 Filed on 06/01/20 in TXSD Page 4 of 20




      II.      STANDARD OF REVIEW

            The Social Security Act provides for district court review of any final decision

of the Commissioner that was made after a hearing in which the claimant was a

party. 42 U.S.C. § 405(g). In performing that review:

            The court shall have power to enter, upon the pleadings and transcript
            of the record, a judgment affirming, modifying, or reversing the
            decision of the Commissioner …, with or without remanding the cause
            for a rehearing. The findings of the Commissioner … as to any facts, if
            supported by substantial evidence, shall be conclusive[.]

Id.

            Judicial review of the Commissioner’s decision denying benefits is limited to

determining whether that decision is supported by substantial evidence on the record

as a whole and whether the proper legal standards were applied. Id.; Boyd v. Apfel,

239 F.3d 698, 704 (5th Cir. 2001); Loza v. Apfel, 219 F.3d 378, 393 (5th Cir. 2000).

“Substantial evidence” means “such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Biestek v. Berryhill, 139 S. Ct. 1148,

1154 (2019) (quotations omitted). It is “more than a scintilla but less than a

preponderance.” Carey v. Apfel, 230 F.3d 131, 135 (5th Cir. 2000).

            “The Court weighs four elements to determine whether there is substantial

evidence of disability: (1) objective medical facts; (2) diagnoses and opinions of

treating and examining physicians; (3) subjective evidence of pain and disability;

and (4) the claimant’s age, education, and work history.” Thornhill v. Colvin, No.


                                                4
    Case 4:18-cv-01550 Document 18 Filed on 06/01/20 in TXSD Page 5 of 20




14-CV-335, 2015 WL 232844, at *3 (N.D. Tex. Jan. 16, 2015) (citing Martinez v.

Chater, 64 F.3d 172, 174 (5th Cir. 1995)).

      A reviewing court may not reweigh the evidence in the record, nor try the

issues de novo, nor substitute its judgment for that of the Commissioner, even if the

evidence preponderates against the Commissioner’s decision. Brown v. Apfel, 192

F.3d 492, 496 (5th Cir. 1999). Even so, judicial review must not be “so obsequious

as to be meaningless.” Id. (quotations omitted). The “substantial evidence” standard

is not a rubber stamp for the Commissioner’s decision and involves more than a

search for evidence supporting the Commissioner’s findings. Singletary v. Brown,

798 F.2d 818, 822-23 (5th Cir. 1986); Cook v. Heckler, 750 F.2d 391, 393 (5th Cir.

1985). Rather, a reviewing court must scrutinize the record as a whole, taking into

account whatever fairly detracts from the substantiality of evidence supporting the

Commissioner’s findings. Singletary, 798 F.2d at 823.

   III.   ANALYSIS OF PLAINTIFF’S CHALLENGES TO THE ALJ’S
          DECISION

      Plaintiff argues the ALJ erred in finding she does not meet the “paragraph B”

criteria of Listing 12.04 for depressive, bipolar, and related disorders because he

improperly weighed opinion evidence and disregarded other events in Plaintiff’s

medical history, such as an attempted suicide in 2014. ECF No. 16 at 7-9.

Commissioner argues that Plaintiff’s medical records contain “mostly normal”

mental examinations and that Plaintiff’s pursuit of school and vocational
                                         5
     Case 4:18-cv-01550 Document 18 Filed on 06/01/20 in TXSD Page 6 of 20




rehabilitation during the relevant time period demonstrate she is not disabled. ECF

No. 17 at 4-6. The Court agrees with Plaintiff and finds the ALJ’s paragraph B

determination unsupported by substantial evidence because it does not reflect a

reading of the record as a whole. Moreover, in asserting Plaintiff’s mental

examinations are “mostly normal,” Commissioner misconstrues the record.6

       A. The “Paragraph B” Criteria For Mental Impairments.

       In evaluating a claimant’s mental impairment, the ALJ must follow the

procedure set forth in 20 C.F.R. § 404.1520a. Section 404.1520a requires an ALJ to

evaluate the impact of a claimant’s mental impairment on four broad functional

areas, known as the “paragraph B” criteria: (1) understanding, remembering, or

applying information; (2) interacting with others; (3) concentrating, persisting, or

maintaining pace; and (4) adapting or managing oneself. 20 C.F.R.

§ 404.1520a(c)(3). At Step Two in the evaluation process, the paragraph B criteria

are used to determine whether a claimant has a severe mental impairment. Id.

§ 404.1520a(d). At Step Three, the paragraph B criteria are used to determine

whether a claimant meets a listing and can therefore be presumed disabled. 20 C.F.R.



6
  Plaintiff also argues the ALJ erred in failing to consider the Department of Veterans Affairs a
treating source. ECF No. 16 at 5-7. Given that the Court finds remand appropriate, it need not
reach this argument. “Plaintiff may raise any appropriate arguments before the Commissioner on
remand.” Littleton v. Comm’r of Soc. Sec., No. 16-CV-14, 2017 WL 1397128, at *6 (S.D. Tex.
Feb. 22, 2017); see also Miller v. Saul, No. 18-CV-1519, 2019 WL 5010621, at *9 (S.D. Tex. Aug.
12, 2019) (addressing only one argument that required remand), report and recommendation
adopted, 2019 WL 4994530 (Oct. 7, 2019).
                                               6
     Case 4:18-cv-01550 Document 18 Filed on 06/01/20 in TXSD Page 7 of 20




Pt. 404, Subpt. P, App. 1 § 12.00(A); see Stovall v. Colvin, No. 16-CV-17475, 2017

WL 8785560, at *6 (E.D. La. Sept. 22, 2017), report and recommendation adopted,

2018 WL 1726259 (Apr. 10, 2018). A claimant meets the paragraph B criteria of

Listing 12.04 by exhibiting extreme limitation7 in one area or marked limitation8 in

two areas of mental functioning. 20 C.F.R. Pt. 404, Subpt. P, App. 1 § 12.04.

       Here, the ALJ found that Plaintiff’s bipolar and major depressive disorders

are severe but do not meet the requirements for Listing 12.04. R. 17-19. In evaluating

the paragraph B criteria, the ALJ found Plaintiff has: (1) mild limitation in

understanding, remembering, or applying information; (2) mild limitation in

interacting with others; (3) moderate limitation in concentrating, persisting, or

maintaining pace; and (4) moderate limitation in adapting or managing herself.

R. 18-19. Because Plaintiff did not have at least two marked limitations or one

extreme limitation under the ALJ’s analysis, she did not meet the requirements of

paragraph B. R. 19.




7
 An extreme limitation exists when a claimant is unable to function independently, appropriately,
effectively, and on a sustained basis. 20 C.F.R. Pt. 404, Subpt. P, App. 1 § 12.00(F). This
“represents a degree of limitation that is incompatible with the ability to do any gainful activity.”
20 C.F.R. § 404.1520a
8
 A marked limitation exists when a claimant is seriously limited in functioning independently,
appropriately, effectively, and on a sustained basis. 20 C.F.R. Pt. 404, Subpt. P, App. 1 § 12.00(F).


                                                 7
    Case 4:18-cv-01550 Document 18 Filed on 06/01/20 in TXSD Page 8 of 20




      B. The ALJ’s Paragraph B Findings Are Not Supported By Substantial
         Evidence.

      Although “the threshold for [substantial evidence] is not high,” Biestek, 139

S. Ct. at 1154, the substantial evidence test “does not involve a simple search of the

record for isolated bits of evidence which support the [ALJ’s] decision.” Singletary,

798 F.2d at 823. Instead, the court must consider the record as a whole. Id. “The

[appropriate inquiry] is whether the record, read as a whole, yields such evidence as

would allow a reasonable mind to accept the conclusions reached by the ALJ.” Loza,

219 F.3d at 393. Similarly, in evaluating a plaintiff’s claim, “the ALJ must consider

all the record evidence and cannot ‘pick and choose’ only the evidence that supports

his position.” Id.

      The ALJ’s paragraph B evaluation here does not reflect a reading of the record

as a whole, but instead involves the picking and choosing of evidence. Plaintiff’s

medical records, which consist of over 4,000 pages of evaluations and treatment

notes from the Department of Veterans Affairs (“VA”), provide a complete picture

of Plaintiff’s mental health struggles since returning from deployment in Iraq. Yet,

the ALJ essentially chose one piece of evidence to support his findings for each of

the four paragraph B criteria: (1) a set of two brief outpatient check-ins on January

16 and 17, 2013 to determine Plaintiff has mild limitation in understanding,

remembering, or applying information; (2) a consultative exam performed by Megan

Houston (“Dr. Houston”) on October 30, 2014 to determine Plaintiff has mild
                                          8
     Case 4:18-cv-01550 Document 18 Filed on 06/01/20 in TXSD Page 9 of 20




limitation in interacting with others;9 (3) an exam performed by Leigh Bishop (“Dr.

Bishop”) on May 5, 2017 to determine Plaintiff has moderate limitation in

concentrating, persisting, or maintaining pace; and (4) an evaluation by a licensed

social worker, Thach Ho (“LCSW Ho”), on September 28, 2016 to determine

Plaintiff has moderate limitation in adapting or managing herself. R. 18-19.

       None of this evidence, however, is representative of the medical record as a

whole, nor could any of it lead a reasonable mind to determine Plaintiff does not

meet the paragraph B criteria. First, in discussing the nurse outpatient visits of

January 16 and 17, 2013, the ALJ noted that Plaintiff had no suicidal ideation. R. 18.

Those two records may have accurately reflected Plaintiff’s mental outlook on those

particular days, but the ALJ ignores the records establishing that Plaintiff attempted

suicide at least six times since returning from her deployment in Iraq, resulting in

two involuntary commitments to the hospital.10 The ALJ’s evaluation also fails to



9
  Although the ALJ relied on Dr. Houston’s opinion to determine Plaintiff’s ability to interact with
others, he later discounted it in his analysis of Plaintiff’s RFC. R. 24. The ALJ gave no explanation
of why he accepted Dr. Houston’s opinion at Step Three but not in the RFC analysis. This
inconsistency constitutes error. See Jorgensen v. Berryhill, No. 15-CV-889, 2017 WL 785805, at
*15-16 (N.D. Tex. Feb. 9, 2017) (finding error when the ALJ’s decision was internally inconsistent
in determining the weight given to opinions of medical professionals), report and recommendation
adopted, 2017 WL 770617 (Feb. 28, 2017).
10
  R. 2797 (July 22, 2011) (psychosocial assessment noting four earlier suicide attempts); R. 2480
(Jan. 18, 2014) (ER visit due to suicidal ideations after running out of antipsychotic medication,
noting Plaintiff was hospitalized from December 30, 2013 to January 6, 2014 for attempted
suicide); R. 2348 (Feb. 25, 2014) (4-day involuntary hospitalization from February 22 to 25, 2014
for attempted suicide).


                                                 9
     Case 4:18-cv-01550 Document 18 Filed on 06/01/20 in TXSD Page 10 of 20




mention that the VA flagged Plaintiff as a high risk for suicide for over a year11 or

that Plaintiff was prescribed numerous medications to reduce her depression,

hallucinations, and suicidal thoughts.12 The cursory statement that Plaintiff was not

suffering from suicidal ideations in January 2013, therefore, is not a fair

representation of her medical records.

       Second, the ALJ’s use of Dr. Bishop’s May 5, 2017 evaluation to determine

Plaintiff’s ability to concentrate, persist, or maintain pace is likewise problematic

because it does not accurately reflect the record as a whole. As the ALJ noted,

Dr. Bishop diagnosed Plaintiff with PTSD and depression but found that Plaintiff’s

mood was euthymic, affect appropriate, and attention and concentration intact.

R. 19, 4390. The ALJ gave significant weight to this opinion because it was more

recent than others in Plaintiff’s records. R. 24. However, the record contains an even

more recent opinion from Dr. Bishop—dated August 4, 2017—that belies the

conclusion the ALJ drew from the May 5 evaluation. In the August 4 evaluation,



11
   R. 2324 (Mar. 7, 2014) (initiating high risk suicide flag due to Plaintiff’s multiple suicide
attempts and psychosocial stressors including homelessness, financial problems, interpersonal
problems, and poor coping skills); R. 1974 (May 8, 2015) (removing high risk flag).
12
  R. 2368 (Feb. 25, 2014) (PTSD evaluation noting Plaintiff had been prescribed Trazodone,
Lexapro, Zoloft, Abilify, Thorazine, Elavil, Lithium, Bupropion, and Risperdal, but that Plaintiff
was not on medication when she attempted suicide in February 2014 because she was pregnant).
See also R. 2826 (June 15, 2011) (mental health outpatient record noting Plaintiff hears noises of
bombs and whistling of rockets since returning from deployment); R. 2369 (Feb. 25, 2014) (PTSD
evaluation noting Plaintiff frequently hears the words “incoming, incoming” which were shouted
on the radio in Iraq when a nearby building was attacked).


                                               10
     Case 4:18-cv-01550 Document 18 Filed on 06/01/20 in TXSD Page 11 of 20




Dr. Bishop found Plaintiff’s mood to be moderately depressed instead of euthymic

and her affect to be moderately constricted instead of appropriate. R. 4380.

Dr. Bishop also noted that Plaintiff complained of difficulty with concentration and

attention and increased Plaintiff’s medications to remedy these symptoms. R. 4380,

4382. Yet, the ALJ makes no mention of this evaluation in his paragraph B analysis,

and the Court cannot conclude the May 5 evaluation is representative of Plaintiff’s

ability to concentrate, persist, or maintain pace.

       Finally, the ALJ’s reliance on LCSW Ho’s September 28, 2016 evaluation to

determine that Plaintiff has moderate limitation in adapting or managing herself also

does not reflect the record as a whole. LCSW Ho found Plaintiff was in a stable

mood, was actively seeking employment, had just moved into a new home, and had

been clean for over a year. R. 19, 1631-34. However, during most of the relevant

time period, Plaintiff struggled with homelessness,13 substance abuse,14 and mood


13
   R. 1496 (Aug. 3, 2011) (noting Plaintiff had been homeless for three years and that she had
entered transitional housing through the VA on May 13, 2011); R. 1433 (Mar. 6, 2014) (records
of Plaintiff joining Domiciliary Care for Homeless Veterans, a VA program designed to prepare
homeless veterans with mental illness for independent living, as Plaintiff was found to require “the
structure and support of a residential treatment environment”).
14
   R. 1459 (Feb. 22, 2013) (neuropsychology consult noting that Plaintiff began using drugs in
2009 and spent 16 months in jail on drug-related charges); R. 338 (Dec. 29, 2013) (report from
Plaintiff’s brother that Plaintiff had been using drugs on a daily basis, collected after Plaintiff had
been picked up by the police for exhibiting signs of psychosis and disorganized behavior in public);
R. 2305 (Mar. 18, 2014) (mental health case management note indicating Plaintiff admitted to
using drugs while pregnant); R. 1944 (June 8, 2015) (record of Plaintiff joining substance abuse
treatment program); R. 1940 (June 9, 2015) (record that VA social workers made a report to Child
Protective Services because Plaintiff used illegal drugs when 9-month-old daughter was present).


                                                  11
     Case 4:18-cv-01550 Document 18 Filed on 06/01/20 in TXSD Page 12 of 20




disorders.15 As Commissioner points out, Plaintiff attended school after returning

from deployment; however, she experienced significant academic difficulty and has

not been able to finish her degree.16 Numerous healthcare professionals have noted

issues in Plaintiff’s mood and ability to adapt,17 and Plaintiff herself reported that

her daughter helps her with daily activities such as taking medication and handling


15
    R. 3322-27 (Oct. 21, 2009) (trauma-recovery plan addressing Plaintiff’s PTSD,
depressive/bipolar disorder, TBI, and substance abuse, recommending medication, therapy, and
inpatient treatment); R. 2873-3306 (Jan. 4 to 28, 2010) (records from Women’s Inpatient Specialty
Environment of Recovery, a VA program providing intensive residential treatment for PTSD and
mood disorders); R. 2089 (Nov. 17, 2014) (mental health assessment note indicating Plaintiff was
referred to the Homeless-Assertive Community Treatment Team with the VA due to her substance
abuse, pregnancy, and high risk for suicide).
16
   R. 1498 (Aug. 3, 2011) (speech pathology report indicating Plaintiff’s academic history was
variable and recommending treatment to address time management, organization, and reading
comprehension); R. 1457 (Feb. 15, 2013) (neuropsychology rehab notes indicating Plaintiff
struggles in school); R. 1458-63 (Feb. 22, 2013) (neuropsychological evaluation indicating
Plaintiff complained of memory problems affecting schoolwork, noting Plaintiff had to stop
nursing program because she had significant difficulty with her classes, and finding Plaintiff’s
mood symptoms “could viably interfere to some degree with [her] current academic and
occupational endeavors”); R. 2366 (Feb. 25, 2014) (PTSD evaluation noting Plaintiff had difficulty
with academic work at Houston Community College and Lonestar College due to depression,
anxiety, and concentration problems); R. 2074 (Nov. 25, 2014) (mental health note indicating
Plaintiff had stopped attending college classes); R. 1853 (Sept. 29, 2015) (mental health home visit
note indicating Plaintiff was attending online classes but would likely have to take an incomplete
because she could not keep up with assignments).
17
  R. 1458-63 (Feb. 22, 2013) (neuropsychological evaluation noting Plaintiff reported memory
and concentration problems that, although did not yet prevent her from performing all activities of
daily life, did interfere with activities such as cooking); R. 2361 (Feb. 25, 2014) (psychological
evaluation determining that Plaintiff’s mental diagnoses caused her to have “occupational and
social impairment with reduced reliability and productivity”); R. 353-57 (Oct. 30, 2014)
(consultative psychological evaluation by Dr. Houston indicating Plaintiff reported difficulty
concentrating and concluding that Plaintiff’s symptoms “appear to be pervasive and may be
causing impairment in her occupational and social functioning”); R. 2074-81 (Nov. 25, 2014)
(mental health treatment notes by Dr. Sara Allison indicating Plaintiff had poor concentration,
diminished energy, depressed mood, and mildly dysphoric affect); R. 1998 (Apr. 8, 2015) (case
management record by social worker Sandra Posada, who met with Plaintiff on an intensive basis
during the relevant period, noting Plaintiff’s depressed mood and variable insight and judgment).


                                                12
     Case 4:18-cv-01550 Document 18 Filed on 06/01/20 in TXSD Page 13 of 20




bills.18 The single evaluation from LCSW Ho is not representative of Plaintiff’s

ability to manage herself.19

       The ALJ, therefore, ignored Plaintiff’s extensive history of mental health

issues and attempted suicides, and his determination that Plaintiff does not meet the

paragraph B criteria is not one a reasonable mind could accept based on a reading of

the record as a whole.

       C. Commissioner’s Citations To “Mostly Normal” Mental Status
          Examinations Do Not Meet The Substantial Evidence Threshold.

       Commissioner asserts that Plaintiff’s medical records contain “mostly

normal” mental status examinations, citing to over 150 medical record entries

without further explanation. ECF No. 17 at 5. Commissioner’s argument is

contradicted by the record.


18
   R. 256-63 (Feb. 22, 2017) (Function Report filled out by Plaintiff). See also R. 354 (Oct. 30,
2014) (Dr. Houston’s evaluation indicating Plaintiff reported her daughter handles household
finances and grocery shopping).
19
  In addition, LCSW Ho and Dr. Bishop’s evaluations took place well after Plaintiff’s last insured
date of September 30, 2015. While medical evidence after a claimant’s last insured date can be
relevant to a disability determination, this is only true to the extent it “bear[s] upon the severity of
the claimant’s condition before the expiration of his or her insured status.” Loza, 219 F.3d at 396
(quotations omitted); see also Abney v. Astrue, No. 07-CV-394, 2008 WL 2074011, at *6 (E.D.
Ky. May 13, 2008) (“Evidence of disability obtained after the expiration of insured status is
generally of little probative value. Record medical evidence from after a claimant’s date last
insured is only relevant to a disability determination where the evidence relates back to the
claimant’s limitations prior to the date last insured.”) (quotations and citations omitted). Neither
Dr. Bishop nor LCSW Ho’s evaluations do so. Moreover, LCSW Ho is not a treating source but
instead is considered an “other medical source,” whose opinion should be considered and weighed
in accordance with SSR 06-03p. See Jorgensen, 2017 WL 785805, at *13. The ALJ failed to do
so.


                                                  13
     Case 4:18-cv-01550 Document 18 Filed on 06/01/20 in TXSD Page 14 of 20




       First, more than 20% of Commissioner’s citations are to duplicates of the

medical records. For example, Commissioner cites twice to the same September 29,

2015 home visit by VA social workers, which appears in the record on pages 1851-

52 and pages 3846-47. The same is true for the last several dozen of Commissioner’s

citations.20 This practice is, at best, careless. It creates the impression that more

records support his argument than in fact exist.

       Second, a significant portion of the records Commissioner cited, when

understood in context, contradict the assertion that Plaintiff’s mental health was

normal. For example, several citations are records from Plaintiff’s 4-day involuntary



20
  See R. 1865-69 & 3860-62 (cited separately by Commissioner, but both containing records of
Sept. 16, 2015 home visit); R. 1874 & 3869 (Sept. 4, 2015 medication management visit); R. 1881-
82 & 3876-77 (Aug. 26, 2015 home visit); R. 1894-95 & 3889-90 (July 31, 2015 medication
management visit); R. 1914-15 & 3909-10 (June 26, 2015 medication management visit); R. 1920
& 3915 (June 19, 2015 medication management visit); R. 1951 & 3946 (June 8, 2015 mental health
visit); R. 1957-58 & 3952-53 (June 4, 2015 home visit); R. 1977-78 & 3972-73 (May 5, 2015
home visit); R. 1985 & 3980 (Apr. 24, 2015 mental health visit); R. 1997-98 & 3992-93 (Apr. 8,
2015 home visit); R. 2003-04 & 3998-99 (Mar. 27, 2015 medication management visit); R. 2008-
09 & 4003-04 (Mar. 4, 2015 medication management visit); R. 2013-14 & 4008-09 (Feb. 26, 2015
home visit); R. 2019 & 4014 (Feb. 5, 2015 medication management visit); R. 2024-25 & 4019-20
(Feb. 5, 2015 mental health visit); R. 2031 & 4026 (Jan. 29, 2015 medication management visit);
R. 2047 & 4042 (Jan. 12, 2015 medication management visit); R. 2053-54 & 4048-49 (Jan. 9, 2015
medication management visit); R. 2068 & 4063 (Dec. 5, 2014 medication management visit);
R. 2075 & 4070 (Nov. 25, 2014 mental health visit); R. 2085 & 4080 (Nov. 21, 2014 medication
management visit); R. 2093-94 & 4088-89 (Nov. 17, 2014 psychosocial assessment); R. 2096 &
4091 (Nov. 17, 2014 home visit); R. 2155-57 & 4150-52 (Sept. 7, 2014 physical assessment);
R. 2241-42 & 4236-37 (May 28, 2014 home visit); R. 2270-71 & 4265-66 (Apr. 17, 2014 home
visit); R. 2283-84 & 4278-79 (Mar. 31, 2014 home visit); R. 2304-05 & 4298-99 (Mar. 18, 2014
home visit); R. 2311-12 & 4306-07 (Mar. 14, 2014 home visit); R. 2330 & 4325 (Mar. 5, 2014
mental health visit); R. 2347 & 4342 (Feb. 25, 2014 nursing discharge summary); R. 2349 & 4344
(Feb. 25, 2014 inpatient discharge note); R. 2357 & 4352 (Feb. 25, 2014 nurse note). See also R.
1500-05 & 2790-95 (July 22, 2011 TBI consult).


                                              14
     Case 4:18-cv-01550 Document 18 Filed on 06/01/20 in TXSD Page 15 of 20




hospitalization in 2014 for attempted suicide,21 during which she displayed “splitting

behavior” that was attributed to “maladaptive personality traits exacerbated by

substance abuse.”22 Similarly, over fifty citations are entries from Plaintiff’s

participation in a 3-week intensive residential therapy program in 2010 for veterans

with PTSD and mood disorders.23 These records also contain notes that Plaintiff


21
  See R. 2346-47 (Feb. 25, 2014 nursing discharge summary); R. 2349 (Feb. 25, 2014 inpatient
discharge note); R. 2357 (Feb. 25, 2014 nurse note); R. 2382-83 (Feb. 25, 2014 nurse note);
R. 2388-89 (Feb. 24, 2014 nurse note); R. 2397 (Feb. 24, 2014 inpatient note); R. 2402 (Feb. 24,
2014 nurse note); R. 2410 (Feb. 24, 2014 nurse note); R. 2416 (Feb. 23, 2014 nurse note); R. 2420
(Feb. 23, 2014 inpatient note); R. 2423 (Feb. 23, 2014 nurse note).
22
  R. 2348 (Feb. 25, 2014 discharge note). See also R. 2382 (Feb. 25, 2014 nurse note) (noting
Plaintiff exhibited demanding behavior, had a “loud verbal outburst” regarding her medication,
and had illogical thought process); R. 2410 (Feb. 24, 2014 nurse note) (noting Plaintiff’s affect
was depressed, memory poor, and thought process circumstantial and indicating Plaintiff may have
been experiencing hallucinations); R. 2416 (Feb. 23, 2014 nurse note) (same); R. 2423 (Feb. 23,
2014 nurse note) (indicating Plaintiff’s mood was blunted and depressed, thought content was
delusional, and insight and judgment were poor, as well indicating Plaintiff was experiencing
“acute exacerbation of psychotic symptoms”).
23
   See R. 2890-91 (Jan. 27, 2010 inpatient discharge note); R. 2900 (Jan. 27, 2010 nurse note);
R. 2902 (Jan. 26, 2010 nurse note); R. 2910 (Jan. 26, 2010 nurse note); R. 2916 (Jan. 26, 2010
nurse note); R. 2919 (Jan. 25, 2010 nurse note); R. 2928 (Jan. 25, 2010 interdisciplinary case
review); R. 2933 (Jan. 25, 2010 nurse note); R. 2939-40 (Jan. 25, 2010 nurse note); R. 2949-51
(Jan. 24, 2010 nurse note); R. 2958-59 (Jan. 23, 2010 nurse note); R. 2961 (Jan. 22, 2010 nurse
note); R. 2966 (Jan. 22, 2010 nurse note); R. 2969 (Jan. 22, 2010 inpatient note); R. 2976-77 (Jan.
22, 2010 nurse note); R. 2989 (Jan. 21, 2010 nurse note); R. 2991-92 (Jan. 21, 2010
interdisciplinary case review); R. 2996-97 (Jan. 21, 2010 group counseling note); R. 2999-3000
(Jan. 20, 2010 nurse note); R. 3004 (Jan. 20, 2010 inpatient note); R. 3010 (Jan. 20, 2010 nurse
note); R. 3014-15 (Jan. 20, 2010 nurse note); R. 3019 (Jan. 19, 2010 nurse note); R. 3021 (Jan. 19,
2010 group counseling note); R. 3024 (Jan. 19, 2010 nurse note); R. 3029-30 (Jan. 19, 2010
interdisciplinary case review); R. 3034 (Jan. 19, 2010 nurse note); R. 3038 (Jan. 18, 2010 nurse
note); R. 3042 (Jan. 18, 2010 nurse note); R. 3045-46 (Jan. 18, 2010 inpatient note); R. 3047 (Jan.
18, 2010 nurse note); R. 3049-50 (Jan. 18, 2010 nurse note); R. 3056 (Jan. 17, 2010 nurse note);
R. 3060 (Jan. 17, 2010 nurse note); R. 3065 (Jan. 16, 2010 nurse note); R. 3070 (Jan. 16, 2010
inpatient note); R. 3072 (Jan. 16, 2010 nurse note); R. 3074 (Jan. 15, 2010 nurse note); R. 3078-
79 (Jan. 15, 2010 inpatient note); R. 3084-85 (Jan. 15, 2010 nurse note); R. 3091 (Jan. 15, 2010
nurse note); R. 3095 (Jan. 14, 2010 nurse note); R. 3100-01 (Jan. 14, 2010 interdisciplinary case
note); R. 3106 (Jan. 14, 2010 nurse note); R. 3110-11 (Jan. 14, 2010 nurse note); R. 3113 (Jan. 13,
                                                15
       Case 4:18-cv-01550 Document 18 Filed on 06/01/20 in TXSD Page 16 of 20




exhibited anxious and defiant behavior, suffered from “severe interpersonal

difficulties,” and experienced dysphoria.24 Thus, these records contradict

Commissioner’s contention of “mostly normal” examinations.

          Third, most of the remaining citations are home visits performed by social

workers as part of the VA’s housing program or brief check-ins by nurses regarding

Plaintiff’s medication.25 They are generally short determinations of how Plaintiff’s

mental state appeared on a given day, and many actually contain observations that

certain aspects of Plaintiff’s mental health were not “normal” at that time. For

example, in a home visit conducted on March 14, 2014, the social worker noted

Plaintiff’s mood was depressed, judgment and insight impaired, and affect




2010 nurse note); R. 3117-18 (Jan. 13, 2010 inpatient note); R. 3129-30 (Jan. 13, 2010 nurse note);
R. 3139 (Jan. 12, 2010 nurse note); R. 3145 (Jan. 12, 2010 nurse note); R. 3154-55 (Jan. 11, 2010
nurse note); R. 3163 (Jan. 11, 2010 interdisciplinary case review); R. 3171 (Jan. 11, 2010 nurse
note); R. 3175-77 (Jan. 11, 2010 nurse note); R. 3184 (Jan. 10, 2010 inpatient note); R. 3186 (Jan.
10, 2010 nurse note); R. 3188 (Jan. 9, 2010 nurse note); R. 3193-94 (Jan. 9, 2010 nurse note);
R. 3224-25 (Jan. 7, 2010 nurse note); R. 3233 (Jan. 7, 2010 nurse note); R. 3241 (Jan. 6, 2010
inpatient note); R. 3245 (Jan. 6, 2010 nurse note); R. 3254 (Jan. 6, 2010 nurse note); R. 3256-57
(Jan. 5, 2010 nurse note); R. 3267 (Jan. 5, 2010 inpatient note); R. 3281-82 (Jan. 5, 2010 nurse
note); R. 3289 (Jan. 4, 2010 inpatient admission evaluation).
24
  R. 2949 (Jan. 24, 2010 nurse note) (noting Plaintiff’s affect was blunted and flat and her mood
was dysphoric); R. 2969 (Jan. 22, 2010 inpatient note) (noting Plaintiff’s severe interpersonal
difficulties and PTSD, depression, and substance abuse diagnoses); R. 3014-15 (Jan. 20, 2010
nurse note) (noting Plaintiff exhibited anxious and defiant behavior, irritable mood, and flat and
blunted affect); R. 3019 (Jan. 19, 2010 nurse note) (noting Plaintiff’s anxious and defiant behavior
and irritable mood); R. 3074 (Jan. 15, 2010 nurse note) (noting Plaintiff’s affect was anxious and
behavior was anxious and defiant); R. 3085 (Jan. 15, 2010 nurse note) (same).
25
     See, e.g., R. 1957-58 (June 4, 2015 home visit); R. 2068 (Dec. 5, 2014 medication visit).


                                                  16
       Case 4:18-cv-01550 Document 18 Filed on 06/01/20 in TXSD Page 17 of 20




flat/blunted/constricted, sad, tearful, worried, frustrated, and shameful.26 The fact the

VA found it necessary to meet with Plaintiff on such a frequent basis—at least every

two weeks for a period of several years—also demonstrates the intense mental health

support Plaintiff needed when returning from deployment.

         The more detailed evaluations Commissioner cited also cannot be

characterized as “normal,” as Commissioner suggests. For example, Commissioner

cites to a neuropsychology consult performed February 22, 2013 as evidence of a

normal exam; to the contrary, the record indicates that Plaintiff was experiencing

severe levels of emotional distress, memory and concentration issues, increased

anger and irritability “without any known cause or precipitating event,” and episodes

of heightened or blunted emotionality.27 Similarly, Commissioner cites to a

psychiatric evaluation from January 18, 2014 as evidence of a normal examination.


26
   R. 2311-12. See also R. 1851-52 (Sept. 29, 2015 home visit) (noting Plaintiff’s motor activity
was slow, affect flat/blunted/constricted, sad, worried, and suspicious, mood depressed, and
judgment and insight variable); R. 1865-67 (Sept. 16, 2015 home visit) (noting Plaintiff’s mood
was depressed, affect flat/blunted/constricted and frustrated, judgment variable, and insight
impaired); R. 1881-82 (Aug. 26, 2015 home visit) (noting Plaintiff’s mood was “less depressed,”
affect flat/blunted/constricted, and judgment and insight variable); R. 1997-98 (Apr. 8, 2015 home
visit) (noting Plaintiff’s mood was depressed, affect flat/blunted/constricted, and judgment and
insight variable); R. 2031 (Jan. 29, 2015 medication visit) (noting Plaintiff’s mood was slightly
irritable and insight and judgment variable); R. 2093-94 (Nov. 17, 2014 psychosocial assessment)
(noting Plaintiff’s mood was “less depressed,” affect flat/blunted/constricted, and insight variable);
R. 2241-43 (May 28, 2014 home visit) (noting Plaintiff’s insight and judgment were variable);
R. 2270-71 (Apr. 17, 2014 home visit) (noting Plaintiff’s affect was anxious and frustrated, mood
elevated, and judgment and insight impaired); R. 2283-84 (Mar. 31, 2014 home visit) (noting
Plaintiff’s affect was frustrated, mood “less depressed,” thought process fragmented, and judgment
and insight variable).
27
     R. 1457-63.
                                                 17
     Case 4:18-cv-01550 Document 18 Filed on 06/01/20 in TXSD Page 18 of 20




Quite the opposite, this record indicates Plaintiff had been hospitalized for attempted

suicide a few weeks earlier, during which she had “auditory hallucinations telling

her to kill herself by setting herself on fire or throwing herself off the freeway,” and

was still suffering from increased depression, irritability, agitation, and passive

suicidal ideation.28

       Therefore, while Plaintiff’s medical records may contain sporadic

examinations indicating her mood or behavior appeared “normal” on a given day,

upon closer examination, the records overwhelmingly establish that Plaintiff

suffered from severe mental illness that culminated in six suicide attempts over the

relevant time period. Commissioner’s citations meant to convince the Court

otherwise are unavailing.

       Moreover, the ALJ did not reference any of the records from Commissioner’s

long string of citations in his paragraph B analysis, nor did he conclude that

Plaintiff’s mental examinations were “mostly normal.” Instead, he found Plaintiff

did not have at least two marked or one extreme paragraph B limitation. R. 18-19.

Because a court “may affirm only on the grounds that the Commissioner stated for



28
   R. 2480-86. See also R. 2825-29 (June 15, 2011 mental health visit) (noting Plaintiff has heard
bombs and rockets since returning from deployment and recommending TBI evaluation); R. 1500-
05 (July 22, 2011 TBI consult) (noting Plaintiff suffered from severe anxiety, depression,
irritability, and poor frustration tolerance and diagnosing Plaintiff with TBI); R. 1944-48 (June 8,
2015 substance abuse treatment evaluation) (noting that, although Plaintiff presented as euthymic,
she was anxious, admitted to using drugs while pregnant, and had mild to moderate emotional or
behavioral conditions that could detract from treatment).
                                                18
   Case 4:18-cv-01550 Document 18 Filed on 06/01/20 in TXSD Page 19 of 20




[the] decision,” the Court cannot affirm the ALJ’s decision based on

Commissioner’s citations. Copeland v. Colvin, 771 F.3d 920, 923 (5th Cir. 2014).

      D. The Case Must Be Remanded For Re-evaluation Of Plaintiff’s Claims.

      While the substantial evidence test may not be a high bar, the evidence in this

case fails to clear even that low threshold. The ALJ consistently relied on evidence

that did not reflect Plaintiff’s mental health records as a whole, and therefore, the

ALJ’s Step Three determination is not based on substantial evidence. See, e.g.,

Miller v. Saul, No. 18-CV-1519, 2019 WL 5010621, at *10 (S.D. Tex. Aug. 12,

2019) (finding the ALJ’s determination that plaintiff did not meet Listing 12.04 not

supported by substantial evidence, in part because the ALJ “cherry-picked” medical

opinions over the course of four years of treatment notes), report and

recommendation adopted, 2019 WL 4994530 (Oct. 7, 2019); Green v. U.S. Comm’r,

Soc. Sec. Admin., No. 16-CV-1227, 2017 WL 7035682, at *10 (W.D. La. Dec. 22,

2017) (determining the ALJ’s paragraph B findings were not supported by

substantial evidence because he ignored evidence showing plaintiff could not care

for himself and failed to explain how plaintiff’s psychiatric hospitalizations were

considered in the analysis), report and recommendation adopted, 2018 WL 505397

(Jan. 22, 2018); Carter v. Astrue, No. 07-CV-1731, 2009 WL 1203355, at *6-7

(W.D. La. May 1, 2009) (determining the ALJ’s finding that plaintiff did not meet a

mental health listing not supported by substantial evidence because the ALJ picked


                                         19
   Case 4:18-cv-01550 Document 18 Filed on 06/01/20 in TXSD Page 20 of 20




and chose evidence to support his conclusion that plaintiff could care for himself).

The case must be remanded.

   IV.   CONCLUSION

      For the reasons stated above, the Court GRANTS Plaintiff’s motion for

summary judgment, ECF No. 15, and DENIES Commissioner’s motion for

summary judgment, ECF No. 17. The Commissioner’s determination that the

Plaintiff is not disabled is VACATED and the case is REMANDED for further

proceedings consistent with this opinion.

      Signed on June 1, 2020, at Houston, Texas.


                                              ___________________________________
                                                       Dena Hanovice Palermo
                                                     United States Magistrate Judge




                                            20
